Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-23 are pending with claims 4, 9, 11 and 20 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 7/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/24/2022.
WITHDRAWN REJECTIONS
All rejections, except for those noted below, of record in the Office Action mailed 7/26/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 10/24/2022.
REPEATED/NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-3, 5-8, 10, 12-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “mainly obtained from a floury endosperm portion” in Claim 1, line 2 is vague and indefinite as it is unclear whether “mainly” means at least 50% of the material is sourced from a floury endosperm portion or can 49% or 30% be “mainly” as long as there is no other single source from plural sources greater than 49% or 30%.  Furthermore, it is unclear whether the determination is made on a mass or volume or another basis.  Please point out where support in the Specification is for Applicant’s position for this issue and all similar issues.
The phrase “mainly from a floury endosperm portion” in Claim 1, lines 7-8 is vague and indefinite as it is unclear whether “mainly” means at least 50% of the material is sourced from a floury endosperm portion or can 49% or 30% be “mainly” as long as there is no other single source from plural sources greater than 49% or 30%.  Furthermore, it is unclear whether the determination is made on a mass or volume or another basis.
The phrase “wherein the small particle portion contains free starch mainly from the floury endosperm portion of each of the corns, wherein the small particle portion has majority number of particles having sizes smaller than 250 microns” in Claim 1, lines 8-9 is vague and indefinite as it is unclear whether a majority of the particles are smaller than 250 microns as claimed or do a majority of the mass of particles have a size smaller than 250 microns.  It seems possible to measure the mass of the particles smaller than 250 microns, however, impossible, and inconsistent with the Specification, to measure the number of particles.  For example, it seems possible for 90% of the particles to be smaller than 250 microns, however, only 1% of the mass of particles being less than 250 microns.
The term “fine” in claim 1, line 13 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret fiber as being fine while another could interpret the same fiber as not being fine.
The term “clean” in claim 1, line 14 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The term “fine” in claim 1, line 14 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret solids as being fine while another could interpret the same solids as not being fine.
The phrase “removing any fine solids by using a precoat drum filtration” in Claim 1, line 14 is vague and indefinite as it is unclear the drum filter truly removes 100% of the finest solids as this appears to be an impossible assertion.
Claim 3 recites the limitation "the horny endosperm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "horny endosperm".
Claim 7 recites the limitation "the horny endosperm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "horny endosperm".
The phrase “mainly from a floury endosperm portion” in Claim 14, line 2 is vague and indefinite as it is unclear whether “mainly” means at least 50% of the material is sourced from a floury endosperm portion or can 49% or 30% be “mainly” as long as there is no other single source from plural sources greater than 49% or 30%.  Furthermore, it is unclear whether the determination is made on a mass or volume or another basis.
The phrase “wherein the large particle portion having majority number of particles having sizes greater than 500 microns” in Claim 14, lines 8-9 is vague and indefinite as it is unclear whether a majority of the particles are larger than 500 microns as claimed or do a majority of the mass of particles have a size larger than 500 microns.  It seems possible to measure the mass of the particles larger than 500 microns, however, impossible, and inconsistent with the Specification, to measure the number of particles.  For example, it seems possible for 90% of the particles to be smaller than 500 microns, however, only 1% of the mass of particles being smaller than 500 microns.
Claim 14 recites the limitation "the large particle portion" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the first larger particle portion".
The phrase “a second large particle portion” in Claim 14, lines 11-12 is vague and indefinite as it is unclear why Applicant states “a second large particle portion” instead of “a second larger particle portion” as the claim earlier states “a first larger particle portion” but not “a first large particle portion”.
The term “fine” in claim 14, line 18 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret fiber as being fine while another could interpret the same fiber as not being fine.
The term “fine” in claim 14, line 20 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret solids as being fine while another could interpret the same solids as not being fine.
The term “clean” in claim 14, line 20 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The phrase "a process of producing purified starch from a floury endosperm of a corn or purified corn syrup in a dry mill plant” in Claim 23, lines 1-2 is vague and indefinite as it is unclear whether the corn syrup is from a floury endosperm as the language is added after “floury endosperm” and inconsistent with the other claims.
Claim 23 recites the limitation "the floury endosperm portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "floury endosperm portion".
Claim 23 recites the limitation "the large particle portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the larger particle portion".
The phrase “wherein the large particle portion having majority number of particles having sizes greater than 500 microns” in Claim 23, lines 7-8 is vague and indefinite as it is unclear whether a majority of the particles are larger than 500 microns as claimed or do a majority of the mass of particles have a size larger than 500 microns.  It seems possible to measure the mass of the particles larger than 500 microns, however, impossible, and inconsistent with the Specification, to measure the number of particles.  For example, it seems possible for 90% of the particles to be smaller than 500 microns, however, only 1% of the mass of particles being smaller than 500 microns.
The term “fine” in claim 23, line 16 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret fiber as being fine while another could interpret the same fiber as not being fine.
The term “fine” in claim 23, line 17 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret solids as being fine while another could interpret the same solids as not being fine.
The term “clean” in claim 23, line 17 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant is advised to carefully review all claims as there are numerous instances where amendments have not been made consistently throughout all portions of all claims.
In response to Applicant’s arguments (See p. 12+ of Applicant’s Paper filed 10/24/2022.) that “mainly” means at least 50%, Applicant is advised to amend the claims accordingly while being careful not to add new matter.
In response to Applicant’s arguments (See p. 14+ of Applicant’s Paper filed 10/24/2022.) that “fine” means particles larger than 100 microns, Applicant is advised to amend the claims accordingly while being careful not to add new matter.
In response to Applicant’s arguments (See p. 14+ of Applicant’s Paper filed 10/24/2022.) that “clean” means all fine solids have been removed, Applicant is advised to consider amending the claims to provide a size limitation while being careful not to add new matter.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	October 26, 2022